DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0136137).
Claim 1:    Jin et al. provides a substrate (12) for a Raman spectroscopy system comprising: a plurality of apertures defined by two substantially parallel carbon
nanotubes, wherein the average size of the apertures is in a range from 10 nanometers to 500 micrometers (see paragraphs [0029], [0045], [0053], [0079] and figure 5);
but fails to teach each tessellated unit cell includes a plurality of pores arranged in an ordered pattern and a lattice substrate comprises a form factor suitable for use with a direct ionization mass spectrometry system.
However, in another embodiment Jin et al. teaches (see paragraphs [0048], [0053] and figure 5: a plurality of micropores is defined by a carbon nanotube structure (112)); and the size and thickness of the substrate (12) can be selected according to need (paragraph [0030]).
Therefore, it would have been obvious to modify the substrate provided by Jin et al. to include the tessellated unit cell includes a plurality of pores arranged in an ordered
pattern and a lattice substrate comprises a form factor as taught by Jin et al. in order to provide the particular substrate required by the applicant.
	Claim 12: Jin et al. teaches the size and thickness of the substrate can be selected according to need (paragraph [0030]); therefore, Jin et al. teaches the substrate includes: a length of no more than about 29.5 mm; a width of no more than about 6 mm; a thickness of no more than about 500 microns; and a pointed end at one outermost end thereof.
Claim 14: Jin et al. provides the substrate (12) for Raman spectroscopy system comprising: the plurality of apertures defined by the two substantially parallel carbon nanotubes, wherein the average size of the apertures is in a range from 10 nanometers to 500 micrometers (see paragraphs [0029], [0045], [0053], [0079] and figure 5); but fails to explicitly disclose a lattice substrate comprises one of first and second ends forming a pointed end; each tessellated unit cell forms a plurality of internal voids acting as pores, with the pores arranged in an ordered pattern along a length of the substrate; and the lattice substrate includes a form factor with a length and width each being greater than a thickness thereof. 
However, the lattice substrate comprises one of first and second ends forming a pointed end; and the lattice substrate includes a form factor with a length and width each being greater than a thickness thereof, are merely variations of Jin et al. (see paragraph [0030]: the size and thickness of the substrate (12) can be selected according to need). Also, in another embodiment Jin et al. teaches each tessellated unit cell forms a plurality of internal voids acting as pores, with the pores arranged in an ordered pattern along a length of the substrate (see paragraphs [0048], [0053] and figure 5: the plurality of micropores is defined by the carbon nanotube structure (112)).
Therefore, it would have been obvious to modify the substrate provided by Jin et al. to include the lattice substrate to comprise one of first and second ends forming a pointed end; each tessellated unit cell forms a plurality of internal voids acting as pores, with the pores arranged in an ordered pattern along a length of the substrate; and the lattice substrate includes a form factor with a length and width each being greater than a thickness thereof, as taught by Jin et al. in order to provide the particular substrate required by the applicant.
Claims 15-16: Jin et al. teaches the size and thickness of the substrate can be selected according to need (paragraph [0030]); therefore, Jin et al. teaches the form factor includes: a length of no more than about 25mm; and a thickness of no more than about 500 microns; and a width of no more than about 20 mm.
Claim 18: Jin et al. provides the tessellated unit cells create an engineered, varying porosity over a length of the substrate (paragraphs [0045-0046]: the size of apertures can be different and the size of the apertures can be controlled by controlling the distance between two adjacent parallel carbon nanotube wires).
Claim 19:    Jin et al. provides a method of constructing a substrate (12) for a Raman spectroscopy system comprising: a plurality of apertures defined by two substantially parallel carbon nanotubes, wherein the average size of the apertures is no more than about 1.5 mm (see paragraphs [0029], [0045], [0053], [0079] and figure 5);
but fails to teach each tessellated unit cell includes a plurality of pores arranged in an ordered pattern and a lattice substrate comprises a form factor suitable for use with a direct ionization mass spectrometry system.
However, in another embodiment Jin et al. teaches (see paragraphs [0048], [0053] and figure 5: a plurality of micropores is defined by a carbon nanotube structure (112)); and the size and thickness of the substrate (12) can be selected according to need (paragraph [0030]).
Therefore, it would have been obvious to modify the method of constructing a substrate provided by Jin et al. to include the tessellated unit cell includes a plurality of pores arranged in an ordered pattern and a lattice substrate comprises a form factor as taught by Jin et al. in order to provide the method of forming the particular substrate required by the applicant.
Claim(s) 3,7,9-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0136137) in view of Pawliszyn et al. (US 2015/0318158).
	Claim 3: Jin et al. fails to disclose each tessellated cell is formed by a plurality of intersecting filaments.
	However, Pawliszyn et al. teaches each tessellated cell is formed by a plurality of intersecting filaments (paragraph [0014]: a mesh substrate may comprise a plurality of connected or impregnated filaments).
	Therefore, it would have been obvious to modify the tessellated cell provided by Jin et al. to be formed by a plurality of intersecting filaments as taught by Pawliszyn et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
	Claim 7: Pawliszyn et al. teaches each said intersecting filament has a diameter in a range between 500 microns and 10 microns (paragraph [0014]: the diameter of the filaments is from 50 micrometers to 0.5 millimeters). 
	Claim 9: Jin et al. provides the tessellated cells differ in size along a dimension of the substrate, to provide engineered porosity to the substrate over a dimension thereof (paragraphs [0045-0046]: the size of apertures can be different and the size of the apertures can be controlled by controlling the distance between two adjacent parallel carbon nanotube wires).
	Claim 10: Jin et al. provides the tessellated cells differ in size along a length dimension of the substrate (paragraphs [0045-0046]: the size of apertures can be different and the size of the apertures can be controlled by controlling the distance between two adjacent parallel carbon nanotube wires).
	Claim 20: Jin et al. fails to explicitly disclose forming the substrate comprises creating the substrate with a three-dimensional printing process using at least one of a polymer, a ceramic, or a metal.
	However, Pawliszyn et al. teaches forming a substrate with a three-dimensional printing process using a polymer (paragraph [0015]).
	Therefore, it would have been obvious to modify the method provided by Jin et al. to include forming the substrate using a three-dimensional printing process using a polymer as taught by Pawliszyn et al. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Allowable Subject Matter
Claims 2, 4-6, 8, 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/7/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726